ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-428, concluding that EVELYN F. GARCIA of EAST BRUNSWICK, who was admitted to the bar of this State in 1998, should be censured for violating RPC 1.5(b) (failure to set forth in writing the rate or nature of the fee), RPC 1.15(a) and (b) (failure to safeguard client or escrow funds held in the trust account), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), *298RPC 5.4(c) (a lawyer shall not permit a person who recommends, employs or pays the lawyer to render legal services for another to direct or regulate the attorney’s professional judgment in rendering such legal services), RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that EVELYN F. GARCIA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.